DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Usuda et al. (8,746,824) in view of Hindriks et al. (6,698,879) and Ben-Zur et al. (2008/0012884).

Regarding claim 1, Usuda teaches a method of printing ink on a textile comprising:
providing a source of white ink (figs. 1, 2, ink supply tank supplying head 15A);
providing a print carriage (fig. 1, item 17);
providing a first printhead (fig. 1, item 15A) connected to the source of white ink and mounted at a first position in the print carriage for reciprocating translational movement through a printing zone (see figs. 1, 2);
moving the first print head through the printing zone to apply white ink to a substrate (fig. 2, note substrate) positioned in the printing zone (fig. 2, note print zone); 
providing a second heating source (fig. 1, 2, item 19) on the print carriage (see figs. 1, 2); and
moving the second heating source through the printing zone to heat the white ink on the substrate to cause gelling of the white ink (see fig. 2, Note that as carriage 41 moves to the left, white head 15A deposits white ink and that white ink is irradiated by second heating source 19 to partially cure, i.e., gel, the ink to prevent ink bleeding, when the carriage reverses course, heating source 19A fully cures the previously deposited white ink to fully harden the ink);
providing a source of color ink (figs. 1, 2, ink supply tank supplying head 15B);
providing a second print head (figs. 1, 2, item 15B) connected to the source of color ink and mounted at a second position on the carriage spaced apart from the first position by a gelling gap for reciprocating translational movement through the printing zone (fig. 2, note print zone. Note different positions of first 15A and second 15B print heads in the scanning direction. Note that there is a gap between 15A and 15B. Note that “gelling gap” has not been defined in any way so as to preclude the definition of the gap between heads 15A and 15B as the claimed gelling gap)); and
moving the second print head through the printing zone to apply color to the heated white ink (see fig. 4, Note that after the white undercoat ink is heated, color ink is deposited on top of the undercoat white ink. Note that “the heated white ink” is being defined as ink that has already been cured, whether fully or partially and whether immediately before or at any time before).  
Usuda does not teach providing a first heating source, preheating a textile with the first heating source and printing on that textile. Hindriks teaches this (Hindriks, col. 4, lines 52-67, see fig. 1, note first heating source 32 for preheating a textile). It would have been obvious to use a textile as a substrate on which to print, as disclosed by Hindriks, in the printer disclosed by Usuda because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Usuda mentions only “paper” as a print media, textiles were a well-known print media at the time of invention, and thus to apply Usuda’s printing technique to textiles as well as paper would have been obvious. 
Upon combination of Hindriks with Usuda, the resultant device meets the limitation that the white ink is applied to the textile and then heated so that the white ink is gelled on the textile. That is, substituting the textile print medium disclosed by Hindriks for the paper print medium disclosed by Usuda, one would obtain a device that would deposit white ink on a textile while moving the carriage and the UV irradiators across the medium and then partially cure the white ink immediately after deposition of the white ink to gel the white ink. The white ink would then be fully cured upon scanning of the carriage and UV irradiators in the opposite direction during the next scan. 
Usuda in view of Hindriks does not teach a step of ironing the textile to press down any erratic fibers prior to printing. Ben-Zur teaches this (Ben-Zur, [0011]). It would have been obvious to one of ordinary skill in the art at the time of invention to iron the textile prior to printing, as disclosed by Ben-Zur, in the device disclosed by Usuda in view of Hindriks because doing so would ensure that the textile was totally flat during printing, thereby ensuring a quality image. 

Regarding claim 2, Usuda in view of Hindriks and Ben-Zur teaches the method of printing of claim 1, wherein the first heating source is a conductive heat source or an inductive heat source (Hindriks, col. 4, lines 52-67).

Regarding claim 4, Usuda in view of Hindriks and Ben-Zur teaches the method of printing of claim 2, wherein the inductive heat source is selected from the group consisting of an ultraviolet light (UV) source, an infrared (IR) light source, a visible light source, a microwave light source, a radio wave source, and combinations of the same (Usuda, col. 2, lines 18-29).

Regarding claim 6, Usuda in view of Hindriks and Ben-Zur teaches the method of printing of claim 4, wherein the second heat source is an IR light source carriage 

Regarding claim 7, Usuda in view of Hindriks and Ben-Zur teaches the method of printing of claim 6, further comprising moving the first print head through the printing zone depositing white ink onto the textile while emitting IR light from the IR light source (Usuda, see figs. 1, 2).

Regarding claim 8, Usuda in view of Hindriks and Ben-Zur teaches the method of printing of claim 7, further comprising repeating the step of moving the first printhead through the printing zone depositing white ink onto the textile while emitting IR light from the IR light source for 1 to 10 additional passes through the print zone (Usuda, see figs. 1, 2, Note that the step is carried out for any number of passes). 

Regarding claim 9, Usuda in view of Hindriks and Ben-Zur teaches the method of printing of claim 8, further comprising a second print head (Usuda, figs. 1, 2, item 15B) connected to a source of color ink (Usuda, figs. 1, 2, note that there must be a source) and moving the second printhead through the printing zone depositing color ink on the white ink (Usuda, see fig. 2, Note layer of white ink underneath layer of color inks).

Regarding claim 10, Usuda in view of Hindriks and Ben-Zur teaches the method of printing of claim 9, further comprising emitting IR light from the IR light source while depositing the color ink on the white ink (Usuda, see figs. 1, 2). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Usuda in view of Hindriks and Ben-Zur as applied to claim 2 above, and further view of Takahata (8,640,618).

Regarding claim 3, Usuda in view of Hindriks and Ben-Zur teaches the method of printing of claim 2. Usuda does not teach wherein the conductive heat source is a heat sink. Takahata teaches wherein a heat sink is used to dry ink deposited on a print medium (Takahata, col 10, lines 19-28). It would have been obvious to one of ordinary skill in the art to dry the ink deposited by Usuda in view of Hindriks and Ben-Zur’s first printhead with a heat sink, as disclosed by Takahata, instead of with an IR light source, as disclosed by Usuda in view of Hindriks and Ben-Zur, because doing so would amount to a simple substitution of one known element for another to obtain predictable results. In other words, because both means were well known in the art at the time of invention to be reliable ways to dry deposited ink, to use one or the other would have been a simple matter of engineering choice. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Usuda in view of Hindriks and Ben-Zur as applied to claim 4 above, and further in view of Hacker et al. (8,960,891) 

Regarding claim 5, Usuda in view of Hindriks and Ben-Zur teaches the method of claim 4. Usuda in view of Hindriks and Ben-Zur does not teach wherein the IR light source is a IR quartz lamp. Hacker teaches this (Hacker, col. 15, lines 25-30). It would have been obvious to one of ordinary skill in the art at the time of invention to use an IR quartz lamp, as disclosed by Hacker, as the IR heater disclosed by Usuda in view of Hindriks and Ben-Zur because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, while Usuda in view of Hindriks and Ben-Zur teaches a generic IR heater, Hacker discloses the specifics of an IR quartz lamp. Thus, one looking to add specifics to the generic IR heater disclosed by Usuda in view of Hindriks and Ben-Zur would have found it obvious to look to Hacker for exactly what kind of IR heater would be applicable.

Claims 21-23 is rejected under 35 U.S.C. 103 as being unpatentable over Usuda in view of Hindriks and Ben-Zur as applied to claim 4 above, and further in view of Parker (5,745,365). 

Regarding claims 21-23, Usuda in view of Hindriks and Ben-Zur teaches the method of claim 1. Usuda in view of Hindriks and Ben-Zur does not teach sensing the moisture content, the conductivity or the reflectance of the textile prior to printing. Parker teaches monitoring these parameters during printing (Parker, col. 6, lines 40-50). It would have been  obvious to one of ordinary skill in the art at the time of invention to monitor the parameters disclosed by Parker, in the method disclosed by Usuda in view of Hindriks and Ben-Zur because doing so would allow for assessment of the printing conditions with the printer and for adjustments to be made to ensure the highest print quality.  

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claims from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853